Citation Nr: 1402256	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to May 1972.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2008 rating decision, by the Newark, New Jersey, Regional Office (RO), which denied the Veteran's claim  of entitlement to service connection for a right knee disability.  

On December 12, 2012, the Veteran appeared and offered testimony at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  The Veteran accepted this hearing in lieu of an in-person hearing.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

In February 2013, the Board reopened the claim and remanded the underlying service connection issue for additional development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in September 2013.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  

The Board has reviewed both the Veteran's physical claims file and the record maintained in the Virtual VA paperless claims processing system to ensure complete consideration of all the evidence.


FINDING OF FACT

The veteran failed to report for a scheduled VA examination in April 2013 and offered no good cause for his failure to report.  


CONCLUSION OF LAW

The claim of service connection for a right knee disability is denied as a matter of law.  38 C.F.R. § 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 3.655 (2013).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2013).

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

In February 2013, after reopening the claim of service connection, the Board remanded the Veteran's case to the RO for further development that included scheduling him for a VA examination in conjunction with his reopened claim and obtaining official service and VA treatment records.  There has been substantial compliance with this remand as VA medical records were requested until it was apparent that any further request would be futile.  The Veteran was notified of this and given the opportunity to provide any records in his possession.  Additional service records were obtained and the Veteran was scheduled for a VA examination in April 2013.  However, he did not appear for the examination.  He has provided no rationale showing good cause explaining why he failed to report for the examination. 

There is no indication in the record that the notice of the examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  

The notice letter regarding the scheduled VA examination is not of record, but the report from the VA medical facility notes that the Veteran failed to report for the scheduled examination.  The address listed was Hightstown and previous address listed was East Windsor.  The Board notes that a Google map search using either address yields the identical location.  The September 2013 SSOC informed the Veteran of his failure to report.  There is no record in the claims folder of a response from the Veteran.  In short, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2013).  

Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the veteran has not contacted the RO with a reason for his failure to report, the Board is satisfied that the veteran failed to report to the scheduled April 2013 VA examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the reopened claim of service connection must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 38 C.F.R. §§ 3.159, 3.326 (2013).  For the reasons set forth above, the Board finds that the Veteran's reopened claim of service connection lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Because the Veteran's failure to report for the VA examination scheduled in April 2013 is without good cause, the veteran's reopened claim of service connection for a right knee disability  must be denied.  38 C.F.R. § 3.655.


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


